Title: From Thomas Jefferson to Henry Knox, 2 May 1792
From: Jefferson, Thomas
To: Knox, Henry


          
            May. 2. 1792.
          
          Th: Jefferson presents his compliments to Genl. Knox and incloses him a letter from a Mr. Thorn solliciting a military appointment. He knows no more of the writer than his letter expresses, and can not conjecture from that, of what state he is.
          He incloses also two letters from a Mr. Bowyer and Mr. Matthews (brother of the General) solliciting an appointment for a Mr. Gibson. The writers are good men and true, and are in a part of the country famous for the best of riflemen. Th:J. therefore commits the letters to General Knox to make such use of as circumstances may render expedient.
        